PER CURIAM.
Ralph C. Ackroyd appeals an order of the Department of Revenue which denied as untimely his administrative challenge to proposed agency action and request for hearing. Appellee now moves to relinquish jurisdiction for the purpose of withdrawing its prior order and entry of an amended order which grants Aekroyd’s request for a hearing.
We elect to treat the motion as a confession of error and reverse and remand for further proceedings. See Stacey v. Department of Professional Regulation, Board of Nursing Home Administrators, 547 So.2d 241 (Fla. 1st DCA 1989).
REVERSED and REMANDED.
BARFIELD, DAVIS and HAWKES, JJ., concur.